TYSON, J.
— The, complaint contains two counts, each founded upon an account for money had and received by the defendant to plaintiff’s use. The first count seeks a recovery of one thousand four hundred and forty-five and 56-100 dollars paid by the plaintiff to the defendant under protest and compulsión. Of this amount one thousand and eighty-four and 17-00 dollars was paid on account of a special tax levied by the court of county commissioners “of three twentieths of one per centum on all the taxable property in the county for the purpose of paying semi-annual interest on county bonds, and for the purpose of building a bridge across Town Creek at Cliovies” exclusive of the one half of one per centum permitted to be levied under the constitution. The remainder, of the fourteen hundred and forty-five and 56-100 dollars, to-wit, three hundred and sixty-one and 39-100 dollars paid by plaintiff to the defendant, as was the three hundred and sixty and 03-100 dollars claimed in the second count of the complaint, was on account of the special school tax levied for the Years 1897 and 1898.
*255Under article XI, section 5 of tlie Constitution, “No county in tliis State shall be authorized to levy a larger rate of taxation, in any one year, on the value of the taxable property therein, than one half of one per centum. Provided, that to pay debts existing at the rati fleation of this Constitution, an additional rate of one-, fourth (if one per centum may be levied and collected which shall be exclusively appropriated to the payment of such debts or the interest thereon. Provided further, that to pay any debt or liability now existing against any county, incurred for the erection of the necessary public buildings or other ordinary county purposes, or that may hereafter be created for the erection of necessary buildings or bridges, any .county may levy and col-, lect such special taxes as may have been or may hereafter be authorized by law, which taxes so levied and collected shall be applied exclusively to the purposes for which the same were so levied and collected.”
The right to require the plaintiff to pay the one thousand and eighty-four and 17-100 dollars depends in a measure upon the constitutionality of the act of the general assembly approved. February 5, 1891, (Acts 1890-91, p. 359) entitled “An act to authorize the court of county commissioners of DeKalb county to issue bonds of said county to an amount not exceeding thirty thousand dollars and to dispose of the same for the purpose of securing means for building a court house and. furnishing the same with suitable furniture and for building an addition to the county jail of said county.”
Section 1 of this act provides, “that for the purpose of securing the means for building a court house, and furnishing the same with suitable furniture and for building an addition to the county jail, for 'DeKalb county, the court of county commissioners for said DeKalb county is hereby authorized and empowered to issue and dispose of bonds of said county to the amount of thirty thousand dollars or so much -thereof as said court may deem necessary, payable in twenty years, from said date of issuance etc.”
Section 2 provides, that the bonds may be in such sum and shall be made payable at such place or places as the court may direct, and that they shall not be valid *256until signed by the county treasurer and countersigned by the judge of probate etc. etc.
Section 3 authorizes the court of county commissioners by a majority vote to do any and all things necessary to carry in effect the provisions of the act at any term of the court, whether regular or special etc. etc.
Section 4 provides, “that said court is hereby authorized to levy a special tax from time to time as may be necessary to pay the interest on said .bonds and to pa} the principal at maturity.”
It is not questioned that the legislature has the power under the section of the constitution above quoted by proper.enactment to authorize a special tax to be levied by the court of county commissioners to pay the bonds or interest thereon evidencing an indebtedness created by the county for the erection of the court house and an addition to the county jail. The chief objection, and we may add the only plausible one, taken to the constitutionality of the act, is that it offends section 2 of article IV of the Constitution, which declares that “each law shall contain but one subject which shall be clearly expressed in its title etc.”
The object to be accomplished in embodying this clause in the constitution has been so often declared by this court that it will serve no good purpose to repeat it here. — Ballentyne v. Wickersham, 75 Ala. 356; Randolph v. Builders & Painters Supply Co., 106 Ala. 507;, 3 Brick. Dig. 132, § 84. This limitation upon the exercise of the legislative power in the enactment of laws is not exempt from the general rule that it is only a clear violation of the constitution which will justify the courts in overruling the legislative will. Every legislative act is presumed to be constitutional, and every intendment must be indulged by the courts in favor of its validity. In determining the question here under consideration, this court said in the case of The State v. Street, 117 Ala. 208, “When the title of an act expresses but one general subject, and all its provisions are allied to the subject expressed or, as is usually said, germane or cognate to it, all the purposes of the limitations are satisfied. This is the real test in each particular case: When the title expresses one general subject, however *257broad and comprehensive the subject may be, whether the act includes provisions, which can by no fair intendment be considered as having connection or relation to the subject expressed.”
In the case of Ex parte Pollard, 40 Ala. 99, it is said: “The question must always be, whether, taking from the title the subject, we can find anything in the bill which cannot be referred to that subject. If we do, the law embraces a subject not described in the title. But this conclusion should never be attained, except by argument characterized by liberality of construction and freedom from all nice verbal criticism.”
The leading thought in the title of the act in question, when compared and construed with the act, is obviously the one expressed in the language “for. the purpose of securing means for building a court house-and providing the same with suitable furniture and for building an addition to the county jail of said county. — Judson v. City of Bessemer, 87 Ala. 243; Block v. State, 82 Ala. 493. The authorization to the court of county commissioners to issue bonds of the county to an amount not exceeding thirty thousand dollars and dispose of them, was only a method adopted to secure the means and might with all propriety have been left out of the title without in anywise impairing the validity of the act. And had the title of the act contained only these'words, the authority conferred upon the court of county commissioners to issue the bonds and dispose of them would certainly-have been germane to the purpose of securing the means. And so too any other method provided by the act of securing the means for building a iourt house etc.' would be cognate. Nor was the legislature confined to one method' only in providing for securing the means, but had the right to provide as many methods for the full accomplishment of the object sought to be’ attained, as in their wisdom they deemed expedient, provided the clause of the act adopting the methods be so correlated to the subject expressed in the title, as to appear to follow as á natural and legitimate complement.- — Ex parte Mayor and- Aldermen of Birmingham, 116 Ala. 186.
One of the methods of securing the means for building the court house etc. as'provided by the fourth sec*258tion of the act under consideration, which is the one assailed here as unconstitutional, is the authority conferred upon the court of county commissioners to levy a special tax to pay the interest on the bonds and to pay the principal of the bonds at maturity. Had the levy of the special tax been directed for the purpose of securing the means and when collected to be applied to the building of the court house, been the only method provided by the act under the title construed as we here construe this one, no question could arise as to its constitutionality. Does the mere fact that the tax when collected shall be applied to the payment of interest on and the principal of the bonds render the method any the less a method to secure the means for building the court house etc.? • We think not. It is the natural and logical complement of founding out a completion of the purpose declared by the act, to-wit, of securing the means to construct the buildings designated in the act.
In the case of Hare v. Kennerly, 83 Ala. 608, the same objection as here was made to the constitutionality of the act (Acts 1880-81, p. 329) entitled an act “to adopt and carry into effect the plan for the adjustment and settlement of the existing indebtedness of the-vlatfe corporation known as the ‘mayor, aldermen and common council of the city of Mobile’ which is recommended in the report of the ‘commissioners of Mobile,’ made and laid before the general assembly of Alabama on the 26th day of November, 1880, as provided in section sixteen (16) of an act of the general assembly of Alabama en titled “An act to vacate and annul the charter and dissolve the corporation of the city of Mobile and to provide for the application of the assets thereof in discharge of the debts of said corporation.’ ” By the provisions of the act the commissioners of Mobile were authorized to issue bonds, dispose of them by sale of exchange for outstanding bonds, and a special tax was levied and provision made for the application of the money collected under the levy to pay Off -the bonds: In addition to this, provisions were made for the assessment of property, collection of taxes by giving a lien therefor, proceeding for the enforcement of the lien, by sale, tax deeds to-purchasers, method by which collector was to be made ac*259countable etc. Justice Somerville, speaking to tlie' question here involved, said: “The general subject of this law is the adjustment and settlement of the existing indebtedness of the late corporation known as the ‘Mayor, Aldermen, and Common Council of the City of Mobile.’ Everything contained in the act, or expressed in the title, is strictly cognate to this subject'. * * We have often said that this clause of the constitution ‘Is not violated by any legislative act having various details properly pertinent and germane to one subject.’ ”• — Ex parte Upshaw, 45 Ala. 234; Board of Revenue v. Barber, 53 Ala. 389.
Ñor has section 31 of the fourth article of the constitution, any application to the act, nor is it a limitation of the legislative power exercised in its enactment.'— The State v. Street, supra.
The remaining contention against the constitutionality -of the statute is that it contains the provision for furnishing the court house with suitable furniture, in violation of the provision of the clause of the constitution first above quoted since that limits the power of the legislature to levy a special tax to pay such debts created by the county for the erection of necessary public buildings. In this we cannot concur. The authorization to levy a tax to erect a court house, includes and confers the authority to provide for furnishing it with suitable furniture.
It is suggested however that notwithstanding the act is constitutional the levy of three-twentieths of one per cent is void for the reason that it includes in it a provision for the building of a bridge. No argument is made in support of it in appellant’s counsel’s brief and as he did not deem it of sufficient importance to urge it, we will not consider it further than to say that it is untenable.
The act authorizing the levy of the special tax for school purposes is constitutional, and the amount paid by plaintiff on that account cannot be recovered back. Southern Railway Co. v. St. Clair Co., in MS.
There is no error in the record, and the judgment must be affirmed.